

115 HRES 1095 IH: Expressing support for the designation of September 2018 as National Ovarian Cancer Awareness Month.
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1095IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Ms. DeLauro (for herself, Mr. Duffy, Mrs. Dingell, Ms. Wasserman Schultz, Mrs. Comstock, Mr. Larson of Connecticut, Mr. Vela, Mrs. Mimi Walters of California, Ms. Bass, Mr. Meeks, Ms. Bordallo, Mrs. Lawrence, Ms. Meng, Ms. Velázquez, Mr. Carbajal, Mr. Fitzpatrick, Ms. McCollum, Mr. Al Green of Texas, Mrs. Bustos, Mr. Cohen, Ms. Moore, Mr. Cleaver, Mr. Grijalva, Mr. Lipinski, Mr. Raskin, Mr. Hastings, Ms. Castor of Florida, and Mr. Renacci) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of September 2018 as National Ovarian Cancer Awareness
			 Month.
	
 Whereas ovarian cancer is the deadliest of all gynecologic cancers; Whereas ovarian cancer is the fifth leading cause of cancer deaths among women in the United States;
 Whereas, in 2018, in the United States, approximately 22,240 new cases of ovarian cancer will be diagnosed, and 14,070 women will die of ovarian cancer;
 Whereas the mortality rate for ovarian cancer has not significantly decreased since the War on Cancer was declared more than 40 years ago; Whereas 1⁄4 of women will die within 1 year of being diagnosed with ovarian cancer, and more than 1⁄2 will die within 5 years of that diagnosis;
 Whereas while the mammogram can detect breast cancer and the Pap smear can detect cervical cancer, there is no reliable early detection test for ovarian cancer;
 Whereas the lack of an early detection test means that approximately 80 percent of cases of ovarian cancer are detected at an advanced stage;
 Whereas all women are at risk for ovarian cancer, but approximately 20 percent of women who are diagnosed with ovarian cancer have a hereditary predisposition to ovarian cancer, which places them at even higher risk;
 Whereas scientists and physicians have uncovered changes in the BRCA genes that some women inherit from their parents, which may make those women 30 times more likely to develop ovarian cancer;
 Whereas the family history of a woman has been found to play an important role in accurately assessing the risk of that woman of developing ovarian cancer, and medical experts believe that family history should be taken into consideration during the annual well-woman visit of any woman;
 Whereas many experts in health prevention now recommend genetic testing for young women with a family history of breast and ovarian cancer;
 Whereas women who know that they are at high risk of breast and ovarian cancer may undertake prophylactic measures to help reduce the risk of developing those diseases;
 Whereas the Society of Gynecologic Oncology recommends that all women who are diagnosed with ovarian cancer receive counseling and genetic testing;
 Whereas many people are unaware that the symptoms of ovarian cancer often include bloating, pelvic or abdominal pain, difficulty eating or feeling full quickly, urinary symptoms, and several other symptoms that are easily confused with other diseases;
 Whereas awareness of the symptoms of ovarian cancer by women and health care providers can lead to a quicker diagnosis;
 Whereas, in June 2007, the first national consensus statement on ovarian cancer symptoms was developed to provide consistency in describing symptoms to make it easier for women to learn and remember those symptoms; and
 Whereas each year during the month of September, the Ovarian Cancer Research Fund Alliance and community partners hold a number of events to increase public awareness of ovarian cancer: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Ovarian Cancer Awareness Month; and
 (2)supports the goals and ideals of National Ovarian Cancer Awareness Month. 